CONFIDENTIAL   Exhibit 10

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Securities and Exchange
Commission.

MASTER SERVICES AGREEMENT

THIS MASTER SERVICES AGREEMENT (this “Agreement”) is entered into as of
April 24, 2006 (the “Effective Date”) by and between ADVO, Inc., a Delaware
corporation having its principal office at One Targeting Centre, Windsor, CT
06095 (“ADVO”), and Affinity Express, Inc., a Delaware Corporation having its
principal office at 2200 Point Blvd., Suite 130, Elgin, IL 60123 (“AE”).

R  E  C  I  T  A  L  S:

WHEREAS, ADVO is a provider of a wide variety of direct mail advertising
materials for home delivery including ShopWise Wrap, Missing Child Card and ADVO
Supplied Inserts;

WHEREAS, AE is a provider of graphic print production services; and

WHEREAS, ADVO wishes to engage AE to provide certain graphic print production
services and AE is willing and able to provide such services to ADVO, all on the
terms and subject to the conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements hereinafter set forth, the parties hereto hereby agree as
follows:

ARTICLE 1

ENGAGEMENT OF AE; THE SERVICES

1.1    Engagement of AE.    Subject to the terms and conditions of this
Agreement, ADVO hereby engages AE to render, and AE hereby agrees to provide,
the “Services,” which for purposes of this Agreement means:

(a)    The services, functions, processes and responsibilities described in the
statement of work attached hereto as Schedule 1.1 (the “Statement of Work”);

(b)    The services, functions, processes and responsibilities described in any
Additional Statement of Work (as defined in Section 1.2); and

(c)    Any service, function, process and/or responsibility not specifically
described in the Statement of Work or any Additional Statement of Work, but
which is necessary for, or incidental to, the proper performance and provision
of the services, functions, processes and responsibilities described in
subsections (a) and (b) above.

1.2    Additional Statements of Work.    From time to time during the Term (as
defined in Section 13.1), ADVO and AE may mutually agree on the nature and scope
of specific additional services to be rendered by AE to ADVO. The additional
services, if any, to be so rendered by AE, and the compensation to be paid for
such services, if any, by ADVO, shall be described in one or more additional
statements of work in substantially the form attached hereto as Schedule 1.2
(each, an “Additional Statement of Work”). Each Additional Statement of Work
shall be executed by an authorized representative of each party. Upon the joint
execution of an

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Additional Statement of Work, AE will be obligated to render the services
described in such Additional Statement of Work in accordance with the terms and
conditions of this Agreement and such Additional Statement of Work.

1.3    Non-Exclusive Engagement.    ADVO’s engagement of AE under this Agreement
is non-exclusive and shall not limit ADVO’s right to engage its own employees
and/or third parties (including, without limitation, other vendors or
independent contractors) to render services of any nature to ADVO including,
without limitation, the Services. AE’s engagement under this Agreement is
non-exclusive and shall not limit AE’s right to render similar services to other
third parties, subject to AE and any such third party complying with
confidentiality and related provisions contained herein.

1.4    Transition of Services; Training.

(a)    The Services will be transitioned from ADVO to AE in accordance with the
transition plan attached hereto as Schedule 1.4(a).

ARTICLE 2

SERVICE LEVELS; SCHEDULING; COMPLIANCE WITH LAWS

2.1    Service Levels.

(a)    AE shall perform the Services in accordance with the specifications,
requirements, service levels and quality control standards set forth in Schedule
2.1(a) (the “Service Levels”). AE shall perform any Service that does not have
an expressly defined Service Level in a professional and workmanlike manner,
consistent with the highest standards in the industry.

(b)    AE will implement and operate all tools, systems, processes and
procedures necessary to accurately measure, monitor and report its actual
performance relative to applicable Service Levels. ADVO shall have the right to
audit such tools, systems, processes and procedures in accordance with the
provisions of Section 8.8.

(c)    AE will ensure that no deliverable or data provided by AE, or under the
direction of AE, to ADVO contains or executes any virus, bug, Trojan horse, worm
or other code (a “Virus”) that would delay or disrupt the use of any computer
system, database, software, equipment or web site. If a Virus is found to have
been introduced into any computer system, database, software, equipment or web
site, AE will: (i) immediately notify ADVO in writing of such introduction and
(ii) at no additional charge to ADVO (A) provide all assistance necessary to
remove such Virus and (B) if the Virus has caused an interruption of the
Services, a loss of AE’s operational efficiency or loss of data, assist ADVO to
mitigate such interruption and losses and restore the lost data. ADVO reserves
its right to pursue any remedy that may be available.

(d)    For any software used by AE in connection with its provision of the
Services, AE will not insert into such software any code that would have the
effect of disabling or otherwise shutting down all or any portion of the
Services. AE represents and warrants that no disabling code may be part of any
software used by AE in connection with its provision of the Services.

 

2

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

(e)    AE shall ensure that all Services, equipment, systems, networks, software
and other resources utilized by AE in connection with its performance of the
Services will be fully integrated and interfaced with, and will be compatible
with, ADVO’s equipment, systems, networks, software and other resources. To the
extent any interfaces must be developed or modified in order for AE to meet its
obligations under this Section 2.1(e), AE shall develop or modify such
interfaces, at its own cost, as part of the Services. To the extent necessary to
fulfill its obligations under this Section 2.1(e), AE shall provide ADVO with:
(i) relevant written information concerning any or all of the equipment,
systems, networks, data and computer environments used by AE in providing the
Services and (ii) access to AE’s equipment, systems, networks, data and computer
environments.

(f)    If any incident shall occur that contributes to AE failing to provide any
portion of the Services in accordance with the applicable Service Level, then AE
shall, within five (5) days following the occurrence of such incident and at the
sole expense of AE, perform and provide to ADVO a root-cause analysis relating
to such incident.

2.2    Delivery Schedule.

(a)    AE shall perform the Services in accordance with the delivery schedule
set forth in the Service Levels (the “Delivery Schedule”). If AE is unable to
meet the Delivery Schedule (as it may be modified from time to time in
accordance with the provisions of Sections 2.2(b) or 2.2(c)) for any reason,
then AE shall immediately notify ADVO in writing, which writing shall:
(i) provide an explanation as to why the Delivery Schedule cannot be met and
(ii) describe the date by which the delivery in question will be made. If AE’s
delivery is more than twenty-four (24) hours after the applicable time specified
in the Delivery Schedule, ADVO shall have the right (in addition to any other
rights or remedies it may have hereunder) to move any and all Services affected
by such delay to another vendor, at the sole expense of AE, until such time as
AE is capable of resuming delivery in accordance with the Delivery Schedule. For
the avoidance of doubt, the Delivery Schedule shall not be deemed met in the
event that the applicable deliverables are not delivered in accordance with
applicable Service Levels.

(b)    Once per calendar quarter during the Term (or at such other times as ADVO
may from time to time request upon at least ten (10) days’ prior written
notice), the parties will meet to review the Delivery Schedule and discuss any
appropriate changes thereto. AE shall consent to any reasonable revision to the
Delivery Schedule proposed by ADVO. Thereafter, AE shall promptly provide ADVO
with written notice of any change to AE’s direct actual costs to perform the
Services resulting from ADVO’s proposed change to the Delivery Schedule and
provide any comments or suggestions with respect to such change. ADVO then shall
have the right to proceed with, revise or retract such change in its sole
discretion. If ADVO chooses to proceed with such change, AE shall implement the
change to the Delivery Schedule originally proposed by ADVO unless ADVO gives AE
a new written notice of a revision to, or retraction of, such change within
fifteen (15) days of AE’s notice. ADVO shall pay AE for any actual incremental
cost increase directly attributable to any implemented change to the Delivery
Schedule (unless AE fails to give ADVO notice of such increase in its notice)
and AE shall give ADVO a credit equal to the amount of the benefit of any actual
cost decrease directly attributable to any implemented change to the Delivery
Schedule. If a dispute arises relating to implementation of any revision to the
Delivery Schedule, any incremental cost increase or any cost decrease under this
Section 2.2(b), such dispute shall be resolved pursuant to the provisions of
Article 15.

 

3

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

(c)    AE acknowledges that certain deadlines set forth in the Delivery Schedule
that pertain to the target completion of each of the three phases, as may be
adjusted upon the written agreement of the parties (each, a “Phase Completion
Deadline”) represent critical goals of this Agreement. [***]

2.3    Compliance with Laws.

(a)    AE will at all times maintain all necessary legal permits and licenses
required by any governmental unit or agency and will comply with all applicable
international, national, state, regional and local laws, regulations, court
orders and governmental or regulatory agency orders (collectively, “Laws”) in
performing its duties hereunder and in connection with providing the Services.
If this Agreement or any transaction or act contemplated herein is required by
any Law to be approved, registered, notified or recorded with or by any
government agency, AE shall (i) promptly notify ADVO of such requirement,
(ii) assume all such legal obligations in connection therewith and
(iii) indemnify and hold harmless ADVO from any liability or expenses (including
reasonable attorneys’ fees and costs) from any failure by AE to so comply.

(b)    AE will: (i) promptly notify ADVO of any change in any Law and (ii) take
sole responsibility for ensuring that the Services conform to any change in any
Law. The cost of conforming to any such change shall be borne solely by AE.

ARTICLE 3

FACILITIES; ACCEPTANCE; TITLE

3.1    Facilities.    All Services shall be performed at the facilities set
forth on Schedule 3.1 or at such other facilities as the parties may mutually
agree upon in writing (the “Facilities”). AE agrees that, throughout the Term,
the equipment, software, office space and fixtures located at the Facilities
will be adequate to enable AE to fully perform the Services in accordance with
the provisions of this Agreement.

3.2    Acceptance.    The procedure for acceptance by ADVO of AE deliverables is
set forth in the Statement of Work or any Additional Statement of Work, as the
case may be.

3.3    Title.    Title to each deliverable shall vest in ADVO when such
deliverable has been delivered to ADVO or otherwise assigned to ADVO pursuant to
this Agreement.

 

4

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

ARTICLE 4

LABOR AND MATERIALS

4.1    Labor, Tools, Materials and Facilities.    AE agrees that:

(a)    Except as otherwise specified in this Agreement or agreed to in writing
by ADVO, AE will be responsible for providing all labor, tools, equipment,
software, material and facilities necessary to perform the Services and fulfill
its obligations under this Agreement;

(b)    All AE’s tools, equipment, materials and facilities will be maintained in
good operating condition, and all commercially reasonable repairs and
replacements thereof will be made on a timely basis to enable AE to perform its
obligations under this Agreement;

(c)    All software used by AE in connection with its performance of the
Services will be used and maintained in accordance with the documentation and
recommendations of the vendor thereof;

(d)    AE shall employ or contract with all labor necessary to perform the
Services and fulfill its obligations hereunder on a timely basis in accordance
with this Agreement;

(e)    AE shall use all reasonable efforts to avoid any and all strikes and
walkouts and to promptly resolve any such labor dispute;

(f)    AE shall use all commercially reasonable efforts to update, upgrade,
increase and improve its labor force, tools, equipment, software, materials,
processes and facilities to remain consistent with the highest standards in the
industry; and

(g)    AE will, at its own cost and expense, obtain, maintain and renew any and
all approvals, bonds, licenses, permits and consents which are necessary to
perform its obligations under this Agreement.

4.2    AE Personnel.

(a)    Throughout the Term, AE will be responsible for recruiting, hiring and
retaining all personnel necessary to meet it obligations under this Agreement.
AE also will determine the methods, details and means of performing the Services
in accordance with the terms and conditions of the Agreement.

(b)    AE will comply with the human resources requirements set forth on
Schedule 4.2.

 

5

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

(c)    Any personnel that will be regularly performing their work on-site at an
ADVO facility will be dedicated to performing the Services on a full-time basis
and will be employees of AE, except as otherwise agreed in writing. AE shall
cause its personnel to work collaboratively with ADVO personnel to ensure
successful performance of the Services. In the event ADVO determines, in the
exercise of its sole discretion, that any on-site AE employee assigned to
perform Services is failing to perform his or her duties in a competent and
timely manner, ADVO shall have the right to direct AE to replace the relevant
individual by providing written notice to AE. Such notice shall describe in
reasonable detail ADVO’s reasons for replacing the individual in question. If
ADVO requests that any individual be removed for cause, then AE shall
immediately remove that person. If ADVO requests that any individual be removed
without cause, AE shall remove that individual within five (5) days following
receipt of any such notice. In either case, AE will provide a qualified
replacement to perform the Services in question. During the performance of the
Services, AE will, upon the reasonable request of ADVO and at no additional cost
to ADVO, make commercially reasonable efforts to replace AE personnel with
persons of equal or greater skill and expertise.

(d)    AE will bear sole responsibility for payment of compensation, expense
reimbursement, unemployment insurance, benefits and workers’ compensation for
all AE personnel. AE will report and withhold, in accordance with Law, for all
AE personnel assigned to the project or performing the Services, all income for
federal, state, local or other taxes, social security taxes, unemployment
insurance taxes and any other taxes applicable to such persons as required by
Law. AE further agrees that it bears sole responsibility for any health or
disability insurance, retirement or severance benefits or other welfare or
pension benefits, if any, to which AE personnel may be entitled.

4.3    ADVO-Provided Software.

(a)    AE acknowledges that, in connection with its performance of the Services,
it will use: (i) the ADVO-owned software and imagery identified in Schedule
4.3(a)(i) (the “ADVO-Owned Software”) and (ii) those software programs
identified in Schedule 4.3(a)(ii), which ADVO currently licenses from third
parties (the “Third Party Software”).

(b)    ADVO hereby grants to AE a non-exclusive, royalty-free, non-transferable
and restricted right and license to use the ADVO-Owned Software in accordance
with the terms of this Section 4.3(b). AE agrees that:

(i)    The ADVO-Owned Software will be used (A) solely by AE and its approved
subcontractors (provided that AE obtains ADVO’s prior written consent with
respect to each subcontractor) and (B) solely for the purpose of rendering the
Services;

(ii)    AE will not (A) reverse engineer, disassemble, decompile, interrogate or
decode the ADVO-Owned Software or any data files created by or associated with
the ADVO-Owned Software, (B) derive source code, methodologies or proprietary
algorithms from the ADVO-Owned Software or (C) modify or create any derivative
work from the ADVO-Owned Software; and

(iii)    AE will not sell, assign, lease, sublicense or otherwise transfer the
ADVO-Owned Software to any third party.

 

6

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

(c)    ADVO hereby grants to AE a non-exclusive, royalty-free, non-transferable
sub-license to use the Third Party Software in accordance with the terms of this
Section 4.3(c). AE agrees that:

(i)    The Third Party Software will be used (A) solely by AE and its approved
subcontractors, (B) solely for the purpose of rendering the Services and (C) in
conformity with the underlying license agreement by and between ADVO and the
vendor of such Third Party Software (a copy of which has been or will be made
available to AE);

(ii)    AE will not (A) reverse engineer, disassemble, decompile, interrogate or
decode the Third Party Software or any data files created by or associated with
the Third Party Software, (B) derive source code, methodologies or proprietary
algorithms from the Third Party Software or (C) modify or create any derivative
work from the Third Party Software; and

(iii)    AE will not sell, assign, lease, sublicense or otherwise transfer the
Third Party Software to any third party.

(d)    If, at any time during the Term, ADVO or AE determines that AE may not
use any item of Third Party Software as contemplated by Section 4.3(c), then the
party making such determination shall immediately so notify the other party in
writing. In such event: (i) AE shall immediately stop using such item of Third
Party Software and (ii) AE and ADVO shall work together to procure alternative
software to replace the item of Third Party Software that AE may not use.

(e)    Upon the expiration or termination of this Agreement, AE shall
immediately: (i) cease its use of the ADVO-Owned Software and Third Party
Software and (ii) return to ADVO all copies of the ADVO-Owned Software and Third
Party Software in its possession.

4.4    ADVO-Supplied Property.    Any and all tools, equipment, materials,
software, documents, records, information and other items whatsoever (in
whatever form or media) which are furnished to AE by ADVO or any of ADVO’s
representatives or agents including, without limitation, the ADVO-Owned Software
(collectively, the “ADVO-Supplied Property”) are and will remain the sole and
exclusive property of ADVO (other than the Third Party Software, title to which
shall remain with the vendor thereof). While in AE’s possession, AE shall
safeguard and maintain all ADVO-Supplied Property in good condition, shall bear
the risk of loss therefor and shall not use any ADVO-Supplied Property for any
purpose other than its performance of the Services. ADVO makes no
representations or warranties with respect to any ADVO-Supplied Property.

4.5    ADVO Premises.    If and to the extent any of AE’s representatives,
employees, subcontractors or agents (collectively, “AE Personnel”) come onto any
of ADVO’s premises for any reason, the safety and health of such AE Personnel
while on ADVO’s premises will be the sole responsibility of AE. While on ADVO’s
premises, AE and AE Personnel shall: (i) comply with all federal, state and
local environmental, health and safety requirements, including those relating to
the transportation, use and handling of hazardous materials and (ii) comply with
all

 

7

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

ADVO rules and regulations. AE will immediately report to ADVO any accident,
injury-inducing occurrence or property damage arising from the performance of
its obligations hereunder. AE will provide ADVO with copies of any safety,
health or accident report that AE files with any third party with respect to the
performance of its obligations hereunder.

4.6    Written Assurance Regarding Re-Export.    AE agrees to comply with all
United States export control laws and regulations which are applicable to any
software, documentation or technical information that AE may receive hereunder.
AE agrees that it will not re-export, directly or indirectly, all or any portion
of such software, documentation or technical information, except as permitted by
the United States export control laws and regulations. AE’s obligations under
this Section 4.6 shall survive any termination of expiration of this Agreement.

ARTICLE 5

INTELLECTUAL PROPERTY; IMPROVEMENTS

5.1    Work Product.

(a)    AE hereby assigns to ADVO all right, title and interest in and to all
Work Product (as defined in Section 5.1(c)). This assignment shall not include
previously patented or copyrighted Intellectual Property (as defined in
Section 5.1(d)) by AE or a third party; provided, however, that AE hereby grants
to ADVO and its affiliates an irrevocable, non-exclusive, royalty-free,
worldwide, perpetual license to use such AE or third-party Intellectual Property
only in conjunction with the use of Work Product.

(b)    If any Work Product is eligible for protection under United States patent
or copyright law or similar laws in other relevant countries, and if ADVO
decides to pursue Intellectual Property protection in the United States or
foreign countries, AE, at the request of ADVO and at AE’s cost and expense,
shall provide all reasonable assistance to obtain patent and copyright
protection or other Intellectual Property protection, including execution of
papers deemed necessary or advisable for the filing and prosecution of
applications and for providing confirmation of the legal title of ADVO to the
inventions, applications and any Intellectual Property rights granted.

(c)    For purposes of this Agreement, “Work Product” means, but is not limited
to, all drawings, designs, specifications, graphics, custom photography, sales
collateral, ideas and improvements, software and other Intellectual Property
developed by AE for ADVO in connection with this Agreement.

(d)    For purposes of this Agreement, “Intellectual Property” means all
copyrights (including the right to use, reproduce, modify, distribute, publicly
display and publicly perform the copyrighted work), trademarks (including
trademark, trade names, service marks and traded dress), patents (including the
exclusive right to make, use and sell), trade secrets, rights of publicity,
rights of privacy, moral rights, goodwill and all other intellectual property
rights as may exist now and/or hereafter come into existence and all renewals
and extensions thereof, regardless of whether such rights arise under the law of
the Untied States or any other state, country or other jurisdiction.

 

8

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

5.2    Improvements.

(a)    The parties acknowledge and agree that they have a vital economic
interest in any and all developments, improvements and advancements in the
technology, equipment, processes and materials that are used in or may be
applied to the graphics industry to improve the efficiency and quality of the
Services and reduce the cost and prices thereof (collectively, “Improvements”).
Both parties agree to work cooperatively to identify and implement Improvements.
All Improvements shall constitute Work Product.

(b)    AE agrees:

(i)    To devote reasonable efforts to perform its own research and development
of, and to investigate and explore third parties’ research and development of,
Improvements;

(ii)    To promptly advise ADVO of any and all research and development which
might affect this Agreement in any way;

(iii)    To promptly calculate and provide ADVO with a detailed and itemized
explanation of any and all savings, reductions of cost, efficiencies and
economies arising out of any Improvement; and

(iv)    If so requested by ADVO, promptly implement any such Improvement as and
when it becomes available for use on commercially reasonable terms; provided,
however, that no Improvement that (A) modifies AE’s obligations or performance
under this Agreement, (B) increases any cost or price to ADVO or (C) otherwise
adversely affects ADVO in any manner, shall be implemented by AE without ADVO’s
prior written approval.

(c)    [***)

(d)    ADVO may, but shall not be obligated to, perform its own research on and
development of Improvements and notify AE thereof. Within thirty (30) days after
receipt, AE shall review and evaluate such research and development and advise
ADVO in writing of the feasibility, results and economic implications of
implementing such Improvement. If such Improvement improves the efficiency and
quality of the Services or reduces the cost thereof and is available for use on
commercially reasonable terms, then AE shall, upon ADVO’s request, promptly
implement such Improvement. The costs of such implementation will be borne by

 

9

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

ADVO, subject to the terms of an Additional Statement of Work, as may be agreed
by the parties. If: (i) AE fails or refuses to implement any such Improvement on
a timely basis; (ii) ADVO reasonably deems such Improvement operationally
necessary; and (iii) such Improvement is available from another vendor, ADVO
may, without any obligation or liability to AE, move those Services that could
benefit from such Improvement to such other vendor, at the sole expense of AE,
until such time as AE implements such Improvement. If ADVO exercises its right
to move any of the Services under this Section 5.2(d), AE shall cooperate in
good faith with ADVO and such other vendor, and use all reasonable efforts to:
(i) facilitate an efficient, orderly and smooth transition to (and from) such
other vendor and (ii) schedule its implementation of the change in a manner that
will not cause ADVO to incur any penalty, damage or early termination charges in
connection with any third-party contract.

ARTICLE 6

PRICES; INVOICING AND PAYMENT

6.1    Prices.

(a)    [***]

(b)    [***]

(i)    [***]

(ii)    [***]

(iii)    [***]

 

10

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

(c)    Additional Fees.    ADVO shall pay AE for any additional services
mutually agreed to pursuant to Section 1.2 and set forth in the Additional Work
Statement relating to such additional services.

6.2    Invoices.    AE will invoice ADVO on a monthly basis for all Services
actually rendered hereunder. All invoices shall be denominated in U.S. Dollars.
AE will invoice ADVO in such form and by such method as ADVO may specify from
time to time by notice to AE. Each invoice shall contain an itemized description
of the Services covered by such invoice and all applicable charges and taxes
(exclusive of taxes based on AE’s income). ADVO’s obligation to pay AE on a
monthly basis will be based on ADVO’s fiscal year. AE will be responsible for
charging the correct taxes with respect to the Services identified on each
invoice. If any tax claim arises based on an invoice prepared by AE, AE will be
responsible for any penalties and interest associated with any additional tax
assessment arising therefrom.

6.3    Payment of Undisputed Charges.    ADVO will pay AE, in U.S. Dollars, the
undisputed amounts of any charges set forth in any properly submitted invoice
within forty-five (45) days following its receipt thereof; provided, however,
that if ADVO pays AE any such charges within fifteen (15) days following its
receipt thereof, ADVO shall receive a credit of 2% of such paid amount which
will appear on the first AE invoice issued subsequent to such payment. Payments
shall be made by check or electronic funds transfer, at the discretion of ADVO.
Payment by ADVO will not constitute acceptance of the applicable Services.
Without liability to AE, ADVO may withhold income or other taxes from payments
to AE, to the extent that such withholding tax may be required by any taxing
authority. In no event shall ADVO be responsible for taxes based upon the net
income or assets of AE, nor shall ADVO be responsible or liable for any
penalties or interest due as a result of AE’s failure to timely pay any taxes
attributable to the products and/or services or to timely notify AE of such
taxes.

6.4    Disputed Charges.    ADVO will notify AE, in writing, of any dispute with
respect to an invoice or any charges set forth therein within thirty (30) days
of the receipt of such invoice. The parties agree to work to resolve any
disputed charges within fifteen (15) days of the receipt of such dispute notice
by AE. Credits due ADVO as a result of any such resolved dispute will appear on
the first AE invoice issued subsequent to such resolution.

 

11

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

6.5    Overpayment.    AE shall promptly notify ADVO of AE’s receipt of any
overpayment in connection with an invoice. In the event ADVO should overpay an
invoice, AE shall, at the sole discretion of ADVO and as directed by ADVO in a
written notice to AE (the “Credit Notice”), either: (i) immediately credit such
overpayment against future invoices for Services or (ii) return the overpayment
to ADVO within fifteen (15) days after ADVO’s request therefor. In the event no
Credit Notice is received by AE, any overpayments shall be remitted to ADVO by
check or electronic funds transfer within forty-five (45) days of receipt by AE
of such overpayment.

6.6    [***]

ARTICLE 7

DISASTER RECOVERY PLAN

7.1    Disaster Recovery Plan.    AE shall prepare and maintain a disaster
recovery plan for the Services (the “Disaster Recovery Plan”). AE agrees that
it: (i) will diligently implement and maintain the provisions of the Disaster
Recovery Plan and (ii) will promptly advise ADVO of any proposed modifications
to the Disaster Recovery Plan. Any such modification shall require ADVO’s prior
consent.

ARTICLE 8

RELATIONSHIP MANAGERS;

MEETINGS, REPORTING, INSPECTIONS AND AUDITS

8.1    Relationship Managers.    Each party shall designate one of its
management employees to act as its “Implementation Manager” for purposes of
implementing this Agreement. As of the Effective Date, the parties hereby
appoint Steve Kahl from ADVO and Craig Fenske from AE. Upon completion of the
transition phase as contemplated in Schedule 1.4(a) (the “Transition Phase”),
each party shall designate one of its management employees to act as its
“Relationship Manager.” During the Transition Phase, the Implementation Managers
will act as the Relationship Managers.

8.2    Replacement of Relationship Manager.    Either party may change its
Relationship Manager at any time by giving written notice to the other party in
accordance with Section 16.1; provided, however, that the parties shall use all
reasonable efforts to limit changes so as to minimize any disruption of their
business relationship.

 

12

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

8.3    Role and Responsibilities of the Relationship Managers.    The role of
each Relationship Manager is to provide a primary point of contact through which
the parties can address any questions or issues that may arise during the Term.
The Relationship Managers shall use all reasonable efforts to perform their
responsibilities, which shall include:

(a)    Facilitating communication and cooperation, minimizing conflict and
maintaining a relationship that furthers the parties’ shared interests and
objectives;

(b)    Cooperating to ensure that the actual relationship between the parties
reflects as closely as possible each party’s intentions;

(c)    Responding to questions and resolving disputes referred to them by the
parties’ employees having direct responsibility for the Services to be provided
and the day-to-day operations involved in or affected by this Agreement;

(d)    Communicating, reviewing and negotiating (when contemplated) any and all
changes to the Services, the Service Levels or any Schedule to this Agreement;

(e)    Communicating and reviewing information relating to Improvements and
negotiating (when contemplated) any changes to this Agreement arising therefrom;
and

(f)    Reviewing and discussing, on at least a quarterly basis: (i) AE’s
processes, techniques and operations relating to this Agreement; (ii) AE’s
performance under, and compliance with, this Agreement; (iii) AE’s strategic
plans and objectives relating to this Agreement; and (iv) AE’s invoicing and
ADVO’s payment for Services under this Agreement.

8.4    Meetings.    In addition to meeting for the quarterly reviews described
in Section 8.3(f), the Relationship Managers will meet (either in person or via
conference call) from time to time, as requested by either party, for the
purpose of formally reviewing this Agreement and discussing high-level
relationship and performance issues. Unless otherwise agreed, such ad hoc
meetings will take place as soon as practicable but in no event more than ten
(10) days after notice by the requesting party to the other party of its
convening of a Relationship Managers’ meeting.

8.5    Decisions of Relationship Managers and Escalation of
Disputes.    Decisions of the Relationship Managers shall be made in accordance
with the terms and conditions of this Agreement and shall be binding on the
parties. If this Agreement specifies that an issue will only take effect if
agreed between the parties, then the resolution will only be passed if both
Relationship Managers agree. If this Agreement specifies that a party has an
approval right or discretion, then the other party’s Relationship Manager may
make objections and recommendations, but may not prevent such party from making
a particular decision or force such party to make a particular decision. If the
Agreement is silent on a matter, the Relationship Managers will work in good
faith to address the issue. If, for any reason, the Relationship Managers are
unable to resolve any issue or dispute, then it shall be resolved in accordance
with the dispute resolution process described in Article 15 of this Agreement.

8.6    Reports.    AE shall deliver to ADVO the periodic reports described in
Schedule 8.6.

 

13

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

8.7    Planning and Budgeting Information.    No later than March of each year
during the Term, AE will provide ADVO with such information as ADVO may
reasonably request to enable ADVO to develop its annual budgets.

8.8    Audit Rights.

(a)    AE shall maintain a complete record of all financial and non-financial
transactions resulting from this Agreement. No more frequently than quarterly
and upon ten (10) days’ prior written notice, ADVO shall have the right to:

(i)    Inspect any and all Facilities, processes, systems, tools, equipment and
other materials used by AE or its subcontractors in performing any of AE’s
obligations under this Agreement;

(ii)    Talk with any of AE’s employees, contractors or subcontractors who are
in any way involved in performing any of AE’s obligations under this Agreement;

(iii)    Inspect any of the deliverables that are in the process of being
prepared or have been delivered by AE for ADVO;

(iv)    Verify AE’s performance of the Services and compliance with the terms of
this Agreement including, without limitation, performing audits of practices and
procedures, systems, general controls and security practices and procedures;

(v)    Audit the tools, systems, processes and procedures used by AE to ensure
they are accurately measuring, monitoring and reporting AE’s actual performance
relative to applicable Service Levels;

(vi)    Confirm that AE is meeting all requirements of Laws; and

(vii)    Audit any and all books and records of AE (in any form or media)
relating to this Agreement for the purpose of assessing (A) the accuracy of AE’s
invoices, costs and pricing, (B) the accuracy and completeness of AE’s
information relating to Improvements and (C) AE’s compliance with this
Agreement.

(b)    ADVO may use its own internal auditors or it may engage an independent
external auditor to perform any audit or inspection described in Section 8.8(a).
Any such audit or inspection shall be conducted during AE’s normal business
hours.

(c)    AE shall cooperate with each ADVO audit or inspection and provide such
assistance as is reasonably required in carrying out any such audit or
inspection. The parties shall cooperate to minimize any disruption caused by,
and the cost incurred by AE in connection with, any such audit or inspection.

(d)    Following each audit or inspection, ADVO and AE will: (i) meet to review
the results of the audit or inspection and (ii) use reasonable commercial
efforts to mutually agree on the most appropriate way to remediate any
deficiencies identified in such audit or inspection.

 

14

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

(e)    To the extent that an audit performed by ADVO reveals any error or
incorrect charging in any AE invoice that is undisputed (or if disputed, after
resolution of the dispute), an appropriate correcting payment or credit of the
net amount thereof shall be promptly made in accordance with Article 6 hereof.

(f)    ADVO shall bear the costs of any audit or inspection; provided, however,
that if such audit or inspection reveals any overpayments or other undisclosed
credits owing to ADVO that in the aggregate exceed [***], AE shall bear the
reasonable and customary costs of such audit or inspection.

8.9    Record Retention.    AE will retain all its books and records (in any
form or media) relating to this Agreement including, without limitation, any and
all supporting art files, for a period of five (5) years following the
expiration or termination of this Agreement; provided, however, that AE shall
return all books and records belonging to ADVO immediately following the
expiration or termination of this Agreement.

ARTICLE 9

CONFIDENTIAL INFORMATION

9.1    Confidential Information.    As used herein, the term “Confidential
Information” means any non-public, confidential or proprietary information
relating to either party or a third party that is furnished, disclosed or made
accessible by the other party hereunder, whether verbally or in writing
(including, but not limited to, trade secrets, marketing plans, financial data,
specifications, ideas, concepts, techniques, processes, know-how, drawings,
diagrams, sketches, models, samples, computer programs and documentation).
Confidential Information also includes the terms and conditions of this
Agreement and any Work Product. All Confidential Information shall remain the
property of the disclosing party and no license or other rights in or to any
Confidential Information are granted by virtue of this Agreement.

9.2    Exclusions from Confidentiality Obligation.    Confidential Information
shall not include any information that: (i) is in the possession of or known to
the other party as of the Effective Date, as evidenced by documentation; (ii) is
or becomes publicly available through no fault of either party; (iii) is
independently developed by either party without the use of any Confidential
Information; (iv) is obtained from a third party without breach by such third
party of any obligation of confidence with respect to the information disclosed;
or (v) is required to be disclosed pursuant to the order or requirement of a
court, regulatory agency or other government body of competent jurisdiction. If
either party is subject to an order or requirement to disclose Confidential
Information, it: (i) will notify the other party immediately of such order or
requirement to disclose (unless prohibited by such court, agency or government
body) and use reasonable efforts to resist, or to assist the other party in
resisting, such disclosure and, if such disclosure must be made, to obtain or
assist in obtaining a protective order or comparable assurance that the
Confidential Information disclosed shall be held in confidence and not be
further disclosed absent the other party’s prior written consent and
(ii) disclose only those portions of the disclosing party’s Confidential
Information as are necessary to comply with such order or requirement.

 

15

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

9.3    Use and Disclosure Restrictions.    Both parties agree: (i) to use the
Confidential Information solely for the purpose of performing its obligations
and exercising its rights under this Agreement; (ii) to make only such number of
copies of any Confidential Information as may be reasonably necessary for the
purpose of performing its obligations and exercising its rights under this
Agreement; (iii) not to disclose any Confidential Information to any third
party, except to those of its employees who have a need to know such
Confidential Information for purposes of fulfilling the obligations of each
party hereunder and who are bound in writing to maintain the confidentiality of
such Confidential Information; and (iv) not to encrypt any Confidential
Information transmitted electronically. Both parties will be responsible for any
breach of this Article 9 by its representatives, employees, subcontractors and
agents.

9.4    Return or Destruction.    Upon the expiration or termination of this
Agreement, or at any time upon the request of the disclosing party, the other
party will promptly return or, at the disclosing party’s direction, destroy all
Confidential Information, in whole or in part, in whatever format, including any
copies thereof.

9.5    Equitable Relief.    Both parties agree that monetary damages will not be
a sufficient remedy for any breach of its obligations under this Article 9 and
that, in the event of such a breach, the non-breaching party shall be entitled
to equitable relief including injunction and specific performance. Such
equitable relief shall be in addition to other remedies at law or in equity that
are available to the non-breaching party.

9.6    Survival.    The provisions of this Article 9 shall survive for a period
of [***] years following the expiration of termination of this Agreement.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

10.1    Representations and Warranties of AE.    AE represents and warrants to
ADVO as follows:

(a)    All Services will be performed in a professional and workmanlike manner,
consistent with the highest standards in the industry.

(b)    All Services will conform to applicable Service Levels and will be free
from deficiencies and defects in materials, workmanship, design and/or
performance and be fit and sufficient for the purposes expressed in or
reasonably inferred from this Agreement.

(c)    AE has the requisite ownership, rights and licenses to fully perform its
obligations under this Agreement and to grant to ADVO all rights with respect to
the Services, including any Work Product, free and clear from any and all liens,
adverse claims, encumbrances and interests of any third party.

 

16

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

(d)    There are no pending or threatened lawsuits, claims, disputes or actions:
(i) alleging that any service, tool, system, process or procedure to be used in
providing the Services infringes, violates or misappropriates any patent,
copyright, trademark, trade secret or other intellectual property or proprietary
right of any third party; or (ii) adversely affecting AE’s ability to perform
its obligations hereunder. AE is fully compliant with all laws and obligations
regarding employment or contracting of its personnel including, without
limitation, all Laws and obligations regarding compensation, taxes, benefits and
severance.

(e)    No service, tool, system, process or procedure to be used in providing
the Services violates, infringes or misappropriates any patent, copyright,
trademark, trade secret or other intellectual property or proprietary right of
any third party.

(f)    AE has all approvals, bonds, licenses, permits and consents which are
necessary to perform its obligations in accordance with this Agreement.

(g)    AE has not violated any Law regarding the offering of unlawful inducement
in connection with the award of this Agreement.

(h)    AE has full power and authority to execute, deliver and perform this
Agreement.

(i)    This Agreement has been duly and validly authorized, executed and
delivered by AE and constitutes a valid and binding agreement enforceable
against AE in accordance with its terms, except to the extent that such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws relating to creditors’ rights generally
and by principles of equity.

10.2    Representations and Warranties of ADVO.    ADVO represents and warrants
to AE as follows:

(a)    ADVO has full power and authority to execute, deliver and perform this
Agreement.

(b)    This Agreement has been duly and validly authorized, executed and
delivered by ADVO and constitutes a valid and binding agreement enforceable
against ADVO in accordance with its terms, except to the extent that such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws relating to creditors’ rights generally
and by principles of equity.

ARTICLE 11

INDEMNIFICATION

11.1    Each party shall indemnify, defend and hold harmless the other party,
its corporate affiliates and any of their officers, directors, employees and
agents from and against all obligations of any nature whatsoever (including all
reasonable attorneys’ and experts’ fees) resulting from (i) a party’s failure,
whether actual or claimed, to perform in accordance with any of the terms
(including the representations, warranties and covenants) of this Agreement, or
(ii) a party’s intentional misconduct. In addition to the above, AE shall
indemnify, defend and hold harmless ADVO, its corporate affiliates and any of
their officers, directors, employees and agents from and against claims
resulting from or on account of any Services provided by AE, or

 

17

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

any of its representatives, employees, subcontractors or agents, to ADVO, and
claims concerning AE’s compliance or non-compliance with all applicable laws and
regulations pertaining to the Services including, without limitation, those
governing advertising, copyright, trademark, trade secret, plagiarism and
privacy; provided, however, that AE shall have no responsibility or liability
with respect to any names, marks, works, data or information provided by ADVO or
its customers.

11.2    In addition to its indemnification obligations set forth in
Section 11.1, AE shall indemnify, defend and hold harmless ADVO from and against
any and all liabilities, losses, taxes, withholdings, claims, demands, damage,
judgments and costs and expenses, including reasonable attorneys’ fees, based
upon claims against ADVO that arise out of or in connection with: (i) any aspect
of the employment relationship between AE and AE’s employees assigned to provide
the Services hereunder; (ii) any action brought by any of AE’s personnel seeking
to be treated as an ADVO employee and/or seeking ADVO employee benefits;
(iii) any action seeking to declare ADVO as a joint employer with AE or any of
AE’s personnel; (iv) any determination resulting from or pursuant to any
arbitration proceeding, court proceeding, administrative proceeding or other
similar proceeding that ADVO was the employer of any of AE’s personnel; or
(v) theft, fraud, misappropriation by AE or its officers, employees, agents,
contractors, subcontractors or successors, of tangible or intangible property of
ADVO.

11.3    [***]

11.4    [***]

 

18

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

11.5    Indemnification Procedures.

(a)    The party seeking indemnification (the “Indemnified Party”) shall give
prompt notice to the party against whom indemnification is sought (the
“Indemnifying Party”) of the assertion of any claim, or the commencement of any
suit, action or proceeding in which indemnification may be sought under this
Article 11 (a “Proceeding”).

(b)    Promptly after receipt by the Indemnified Party of notice of the
commencement of any Proceeding against it, such Indemnified Party will give
notice to the Indemnifying Party of the commencement of such claim, but the
failure to notify the Indemnifying Party will not relieve the Indemnifying Party
of any liability that it may have to any Indemnified Party, except to the extent
that the Indemnifying Party demonstrates that the defense of such action is
prejudiced by the Indemnifying Party’s failure to give such notice.

(c)    If any Proceeding is brought against an Indemnified Party and it gives
notice to the Indemnifying Party of the commencement of such Proceeding, the
Indemnifying Party will, be entitled, at its sole election, to assume the
defense of such Proceeding (unless (i) the Indemnifying Party is also a party to
such Proceeding and the Indemnified Party determines in good faith that joint
representation in the Proceeding would be inappropriate or (ii) the Indemnifying
Party fails to provide reasonable assurance to the Indemnified Party of its
financial capacity to defend such Proceeding and provide indemnification with
respect to such Proceeding) with counsel reasonably satisfactory to the
Indemnified Party and, after notice from the Indemnifying Party to the
Indemnified Party of its election to assume the defense of such Proceeding, the
Indemnifying Party will not, as long as it diligently conducts such defense, be
liable to the Indemnified Party under this Article 11 for any fees of counsel or
any other expenses with respect to the defense of such Proceeding, in each case
subsequently incurred by the Indemnified Party in connection with the defense of
such Proceeding, other than reasonable costs of investigation. If the
Indemnifying Party assumes the defense of a Proceeding, (i) no compromise or
settlement of such claims may be effected by the Indemnifying Party without the
Indemnified Party’s prior consent, which consent shall not be unreasonably
withheld or delayed, and (ii) the Indemnified Party will have no liability with
respect to any compromise or settlement of such claims effected without such
consent. If notice is given to an Indemnifying Party of the commencement of any
Proceeding and the Indemnifying Party does not, within fifteen (15) days after
the Indemnified Party’s notice is given, give notice to the Indemnified Party of
its election to assume the defense of such Proceeding, the Indemnifying Party
shall be entitled to control the defense of such Proceeding; provided that the
Indemnifying Party shall have the right to participate at its sole cost and
expense and the Indemnifying Party will be bound by any determination made in
such Proceeding or any compromise or settlement effected by the Indemnified
Party.

 

19

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

(d)    Notwithstanding the foregoing, if an Indemnified Party determines in good
faith that there is a reasonable probability that a Proceeding may materially
adversely affect it or its affiliates other than as a result of monetary damages
for which it would be entitled to indemnification under this Agreement, the
Indemnified Party may, by notice to the Indemnifying Party, assume the exclusive
right to defend, compromise or settle such Proceeding (with the right of the
Indemnifying Party to participate in such Proceeding), but the Indemnifying
Party will not be bound by any determination of a Proceeding so defended or any
compromise or settlement effected without its prior consent (which consent may
not be unreasonably withheld or delayed).

ARTICLE 12

INSURANCE

12.1    AE, at its own expense, shall procure and maintain during the Term,
policies of insurance as follows:

(a)    Workers’ compensation insurance, inclusive of employer’s liability
coverage with limits of not less than [***] each accident, disease or employee,
covering all AE Personnel working in the United States, that meets or exceeds
the statutory requirements and limits of the jurisdiction to which any AE
Personnel are assigned. AE’s obligations under this Section 12.1(a) shall apply
whether or not workers’ compensation insurance is mandated by applicable Law.
Subject to Section 12.4, the parties agree that, where permitted by state law,
AE may self-insure its workers’ compensation obligations under this
Section 12.1(a);

(b)    Comprehensive general liability insurance with a minimum general
aggregate limit of [***], exclusive of products and completed operations hazard
coverage, and an each occurrence limit of [***];

(c)    Automobile liability insurance covering all AE Personnel with a combined
single limit of liability for bodily injury and property damage of not less than
[***] per occurrence. The automobile policy of insurance shall contain a waiver
of subrogation as respects ADVO;

(d)    Errors and omissions insurance with a minimum general aggregate limit of
[***] and an each occurrence limit of [***];

(e)    Commercial umbrella insurance with a minimum general aggregate limit of
[***]; and

(f)    Any other policies of insurance that may be required by Law.

12.2    Each insurance policy required by this Agreement shall contain, or must
be endorsed to contain, the following provisions: (a) that ADVO, including any
current or future subsidiaries or affiliates of ADVO, their current officers,
directors, agents and employees, shall be covered as additional insureds;
provided, however, that this subsection (a) shall not apply to workers’
compensation insurance; (b) that the coverage shall be primary insurance as
respects AE and ADVO, and any insurance or self-insurance maintained by ADVO
shall be excess and non-contributory; and (c) that the coverage provided to AE
in accordance with the requirements of this Agreement shall apply separately to
each insured against whom claim is made or suit is brought, except with respect
to the limits of the insurer’s liability.

 

20

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

12.3    Each insurance policy required of to be maintained by AE under this
Agreement shall be endorsed to state that coverage shall not be suspended,
voided or canceled by either AE or its insurer, or reduced in coverage or in
limits, or permitted to lapse, except after thirty (30) days’ prior written
notice to the other party and ADVO. AE further agrees to give ADVO ninety
(90) days’ prior written notice of any deductible or self-insured retention or
any change thereto under any of the insurance policies required by this
Agreement, or in the event that it intends to self-insure for workers’
compensation purposes. AE shall provide certificates of insurance to ADVO prior
to ADVO’s execution of this Agreement and thereafter upon request.
Notwithstanding the foregoing provisions of this Section 12.3, AE agrees to give
written notice to ADVO immediately in the event that any of the insurance
policies required by this Agreement is cancelled, terminated or non-renewed at
any time during the Term.

12.4    With respect to AE’s obligations under Section 12.1(a) to procure and
maintain workers’ compensation insurance, inclusive of employer’s liability
coverage, for all AE Personnel working in the United States, AE represents and
warrants that: (a) in every jurisdiction in which it self-insures its workers’
compensation obligations, AE is permitted to do so by Law; and (b) AE has met
all statutory and regulatory requirements and otherwise taken all steps
necessary to qualify as a self-insurer of workers’ compensation in each
jurisdiction in which it acts as such. Furthermore, AE represents and warrants
that, during the Term, it will comply with all Laws necessary to maintain its
status as a qualified self-insurer of workers’ compensation in each jurisdiction
in which it acts as such. AE will provide ADVO with ninety (90) days’ advance
written notice of any potential loss, termination or surrender of its
self-insured status in any jurisdiction. If it is not possible to provide ninety
(90) days’ advance written notice, AE shall provide ADVO with as much advance
written notice as is possible. Written proof of AE’s status as a qualified
self-insurer in each jurisdiction in which it acts as such shall be furnished to
ADVO prior to ADVO’s execution of this Agreement and thereafter upon request.

ARTICLE 13

TERM AND TERMINATION

13.1    Term of Agreement. This Agreement shall be effective as of the Effective
Date and shall expire on the fifth anniversary of the Effective Date, unless
sooner terminated as provided in this Article 13 (the “Term”). [***]

(a)    [***]

(b)    [***]

 

21

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

13.2    Termination for Cause.

(a)    A party shall be considered to be in breach of this Agreement in the
event such party: (i) violates or fails to observe or comply with any term or
condition of this Agreement or (ii) makes any misrepresentation or breaches any
of its warranties hereunder.

(b)    Upon the occurrence of a breach, the breaching party shall have a period
of thirty (30) days after the date of written notice thereof from the other
party in which to cure such breach to the reasonable satisfaction of the other
party. If the breaching party does not cure its breach to the reasonable
satisfaction of the other party, then as of the end of such thirty (30) day
period an “Event of Default” with respect to the breaching party shall be deemed
to have occurred; [***]

(c)    Upon an Event of Default, the non-breaching party shall have the right,
in the exercise of its sole discretion, to terminate this Agreement by giving
written notice thereof to the breaching party. Thereafter, the non-breaching
party may pursue any and all available legal and equitable remedies against the
breaching party. In addition, upon an Event of Default by AE, ADVO may elect to
terminate only those individual Services affected by such Event of Default
without terminating the entire Agreement, in which event there shall be a
corresponding decrease in pricing as a result of such partial termination.

13.3    Termination for Insolvency or Cessation of Business.    Either party may
terminate this Agreement upon ten (10) days’ prior written notice in the event
the other party: (i) becomes insolvent or unable to pay its debts as they
mature; (ii) makes a general assignment for the benefit of its creditors;
(iii) makes or permits the appointment of a receiver for all or substantially
all of its property; (iv) authorizes, applies for or consents to the appointment
of a trustee or liquidation of all or a substantial part of its assets or has
proceedings seeking such appointment commenced against it; (v) files a voluntary
petition under any bankruptcy, insolvency or reorganization laws of the United
States or has proceedings under any such law instituted against it; (vi) has any
substantial part of its property become subject to any levy, seizure, assignment
or sale for or by any creditor or governmental agency; or (vii) dissolves or
ceases to do business.

 

22

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

13.4    Transitional Services.

(a)    AE acknowledges that the Services are vital to ADVO and must be continued
without interruption and that, upon the termination or expiration of this
Agreement, a successor vendor may be retained to provide replacement or
substitute services.

(b) Commencing on the earlier to occur of: (i) six (6) months prior to the
expiration of the Term or (ii) upon the delivery of any notice of termination of
this Agreement, AE agrees to cooperate in good faith with ADVO and ADVO’s
successor vendor(s) and to use commercially reasonable efforts to facilitate an
efficient, orderly and smooth transition to ADVO’s successor vendor(s).

13.5    Remedies Cumulative.    The rights and remedies herein provided for in
the case of an Event of Default or in the case of insolvency or cessation of
business are cumulative and shall not affect in any manner any other remedies
that a party may have by reason of such Event of Default, insolvency or
cessation of business. The exercise of any right or remedy herein provided shall
be without prejudice to the right to exercise any other right or remedy provided
herein, at law or in equity.

ARTICLE 14

FORCE MAJEURE

14.1    Force Majeure Condition.    Neither party shall be in default under this
Agreement or liable for any nonperformance which is caused by fire, flood,
explosion, war, terrorism, strike, embargo, any act, order or requirement of a
regulatory body, court, legislature, government or military authority or act of
God during the period to the extent that such extraordinary condition delays,
impairs or prevents such party’s performance, provided that such breach or delay
is not the fault of the non-performing party and could not have been prevented
by the non-performing party taking commercially reasonable precautions (a “Force
Majeure Condition”).

14.2    Notice and Mitigation.    The party affected by a Force Majeure
Condition shall immediately notify the other party thereof, and make all
commercially reasonable efforts to mitigate the effect and extent of any Force
Majeure Condition and the adverse consequences thereof. AE’s commercially
reasonable efforts at mitigation shall include, by way of example:
(i) performance of the required work and provision of the Services with the use
of alternate means, facilities and personnel; (ii) developing and implementing
contingency plans to be executed promptly after the occurrence of a Force
Majeure Condition; and (iii) assisting ADVO in its efforts to obtain services
from other vendors not affected (or less affected) by the cause of any service
interruption or delay excused under this Article 14. A Force Majeure Condition
affecting AE shall not relieve AE of its obligations to comply with the
provisions of the Disaster Recovery Plan.

14.3    Alternate Services and Termination.    Except as provided herein,
non-performance by a party experiencing a Force Majeure Condition will not be a
breach of this Agreement or grounds for termination as long as all reasonable
efforts are made to expeditiously remedy the problem causing such
non-performance; provided, however, that if AE’s performance is affected by a
Force Majeure Condition for more than seven (7) days, then ADVO shall have the
right, but not the obligation, to contract with one or more third parties for,
or have

 

23

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

ADVO’s own employees provide, services to temporarily substitute for any or all
affected Services (“Alternate Services”) and suspend AE’s provision of the
affected Service(s) for the duration of any such third-party contract. ADVO
shall subscribe to Alternate Services for the minimum commercially available
period likely to cover the reasonably expected duration of the Force Majeure
Condition and restoration of the affected Service(s). AE’s obligation to provide
the affected Service(s) to ADVO shall be suspended for such period. AE shall
cooperate in good faith with ADVO and the other vendor, and use all commercially
reasonable efforts to: (i) facilitate an efficient, orderly and smooth
transition to and from such other vendor and (ii) schedule the restoration of
such Service(s) to ADVO in a manner that will not cause ADVO to incur any
penalty, damage or early termination charges in connection with any third-party
contract for any Alternate Services. If AE’s performance is affected by a Force
Majeure Condition for more than thirty (30) days, then ADVO shall have the
right, in the exercise of its sole discretion, to terminate this Agreement in
whole or in part.

ARTICLE 15

DISPUTE RESOLUTION, GOVERNING LAW, JURISDICTION AND VENUE

15.1    Dispute Process.    The parties agree to handle any and all disputes
arising out of this Agreement in accordance with the dispute resolution process
set forth in this Article 15.

15.2    Escalation of Disputes.    The parties shall first attempt to resolve
any dispute in the normal course of business through their respective employees
having direct operational responsibility for the relevant subject area. Any and
all disputes between the parties which are not resolved in the normal course of
business shall be promptly referred to each party’s Relationship Manager. The
Relationship Managers shall have a period of five (5) days to investigate,
negotiate and resolve the dispute, unless both Relationship Managers agree in
writing to extend such period. If the Relationship Managers are unable to
resolve the dispute within such 5-day period (as it may be extended), then the
dispute shall be referred to the Chief Executive Officer of AE and the Vice
President of Client Services of ADVO (each, a “Designated Officer”), and the
Designated Officers shall have ten (10) days from the date of the referral to
investigate, negotiate and resolve the dispute, unless both Designated Officers
agree in writing to extend such period. If the Designated Officers are unable to
resolve the dispute within their 10-day period (as may be extended by written
agreement), then the dispute shall be arbitrated as described below. All
reasonable requests for information made by one party to the other will be
honored. All negotiations pursuant to this Section 15.2 are confidential and
shall be treated as compromise and settlement negotiations for purposes of
applicable rules of evidence.

15.3    Arbitration.    Any claim, controversy or dispute arising out of this
Agreement (including but not limited to the breach, termination or validity
hereof), whether sounding in contract, statute, tort, fraud, misrepresentation
or other legal theory, between or among the parties or their respective
officers, directors, shareholders, employees or agents, which has not been
resolved through the process described in Section 15.2 shall be resolved by
arbitration pursuant to the Federal Arbitration Act, 9 U.S.C. Sec. 1 et. seq.
The arbitration shall be conducted in accordance with the JAMS Comprehensive
Arbitration Rules, but need not be administered by JAMS unless the parties
cannot otherwise agree upon the selection of an arbitrator within fifteen
(15) days after the receipt of a written demand for arbitration. In the event
the parties cannot reach agreement on the selection of an arbitrator, either
party may

 

24

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

commence the arbitration process by filing a written demand for arbitration with
JAMS, with a copy to the other party. The written demand for arbitration called
for by this Section 15.3 shall contain sufficient detail regarding the party’s
claims to permit the other party to understand the claims and identify witnesses
and relevant documents. The arbitrator may, upon good cause shown, expand the
discovery permitted by the JAMS rules and extend any applicable deadlines. The
arbitrator may decide a motion for summary disposition of claims or issues,
either by agreement of all interested parties or at the request of one party,
provided other interested parties have reasonable notice to respond to the
request. The arbitrator shall not have the authority to determine claims over
which a regulatory agency has exclusive jurisdiction. [***] The arbitrator’s
decision shall follow the plain meaning of this Agreement and shall be final,
binding and enforceable in a court of competent jurisdiction. The arbitrator
shall issue an award no later than thirty (30) days after the commencement of
the arbitration hearing unless the parties agree otherwise in writing. Each
party shall bear its own costs and attorneys’ fees and shall share equally in
the fees and expenses of the arbitrator.

15.4    Governing Law; Jurisdiction; Forum.    This Agreement shall be governed
by and construed in accordance with the laws of the State of Connecticut in the
United States of America as such laws are applied to contracts entered into and
performed entirely within such state, without regard to the conflict of law
principles thereof. AE and ADVO irrevocably elect as the sole judicial forum for
the adjudication of any matters arising under or in connection with this
Agreement, and consent to the jurisdiction of, the federal and state courts of
the State of Connecticut in the United States of America.

15.5    Breach of Confidentiality Obligations.    Notwithstanding anything
herein to the contrary, in the event AE breaches any of its obligations under
Article 9, ADVO shall immediately be entitled to obtain injunctive or other
equitable relief pursuant to Section 9.5 in any court of competent jurisdiction.

15.6    Service of Process.    Each party irrevocably consents to the service of
process in any action or proceeding (in the same manner as provided for notice
pursuant to Section 16.1); provided, however, that the foregoing shall not limit
the right of either party to effect service of process on the other party by any
other legally available method.

15.7    Waiver of Jury Trial.    Each party hereto hereby irrevocably waives, to
the fullest extent permitted by law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement.

 

25

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

ARTICLE 16

MISCELLANEOUS

16.1    Notices.

(a)    The parties hereby appoint the following individuals to act as their
authorized representatives for the purposes of the Agreement. All notices,
requests, demands and other communications under this Agreement shall be in
writing and delivered in person or sent by overnight courier, postage prepaid,
or by facsimile transmission, and addressed as follows:

 

ADVO, Inc.    Affinity Express, Inc.

Attn: Director, Logistics Process

ADVO, Inc.

9420 Gerwig Lane

Columbia, MD 21046-1500

Facsimile: (410) 290-9516

  

Attn: Chief Financial Officer

Affinity Express, Inc.

2200 Point Blvd.

Suite 130

Elgin, Il 60123

Facsimile: (847) 930-3299

with a copy to:

  

 

with a copy to:

Attn: VP, Services

ADVO, Inc.

One Targeting Centre

Windsor, CT 06095

Facsimile: (860) 285-1577

  

 

William T. Manfull

12 South Street

Portsmouth, NH 03801

Facsimile: (847) 930-3299

and a copy to:

   and a copy to:

Attn: Stephen L. Palmer

Kirkpatrick & Lockhart Nicholson Graham LLP

State Street Financial Center

One Lincoln Street

Boston, MA 02111-2950

Facsimile: (617) 261-3175

  

Attn: Frederic Marx

Hemenway & Barnes

60 State Street

Boston, Massachusetts 02109

Facsimile: (617) 227-7475

(b)    Any party may from time to time change its address for the purpose of
notices to that party by a similar notice specifying a new address, but no such
change shall be deemed to have been given until it is actually received by the
party sought to be charged with its contents.

(c)    All notices and other communications required or permitted under this
Agreement which are addressed as provided in this Section 16.1 shall be
effective: (i) on the second business day after deposit, if delivered by
overnight courier, charges prepaid; (ii) on the day of transmission, if sent via
facsimile (with a confirmation copy sent by regular mail); or (iii) as of the
day of receipt if hand delivered.

16.2    Independent Contractors.    The parties to this Agreement are
independent contractors. Neither party is an agent, representative or partner of
the other party. Neither party shall have any right, power or authority to enter
into any agreement for, or on behalf of, or incur any obligation or liability
of, or to otherwise bind, the other party. This Agreement shall not be
interpreted or construed to create an association, agency, joint venture or
partnership between the parties or to impose any liability attributable to such
a relationship upon either party. Moreover, nothing in this Agreement will be
interpreted or construed as establishing or creating the relationship of joint
employer, single employer or any other employment relationship between

 

26

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

AE and ADVO, or employer and employee between ADVO and any employee, contractor,
representative or agent of AE. Each party has and hereby retains the right to
exercise full control of and supervision over the performance of its obligations
hereunder and full control over the employment, direction, compensation and
discharge of its employees (and permitted agents and subcontractors) assisting
in the performance of such obligations.

16.3    No Recruiting.    During the term of this Agreement and for a period of
one (1) year after the expiration or termination of this Agreement, neither
party will recruit nor employ, directly or indirectly, any employee of the other
party involved in the performance of this Agreement, unless otherwise mutually
agreed; provided, however, that general solicitations that appear in digital or
written media shall not be deemed to violate this Section 16.3.

16.4    Disclosure and Publicity.    The specific terms and conditions of this
Agreement are confidential and shall not be disclosed by either of the parties
hereto; provided, however, that either party may disclose the general nature of
this Agreement and their business relationship.

(a)    During the Term, ADVO and AE will jointly promote and market their
respective products and service offerings including, but not limited to,
providing for mutual customer reference sites, mutual brand awareness
promotions, joint sales efforts, presentations and/or demonstrations, all as
agreed to between the parties from time to time.

(b)    AE may use ADVO as a business reference and identify ADVO as a user of
AE’s services. In addition, ADVO agrees to participate in a joint press release
with AE this Agreement, and will provide a Letter of Commendation to AE, if
requested, regarding the performance of AE after successful transition. All
media releases, public announcements and public disclosures by ADVO or AE or
their agents relating to this Agreement or its subject matter, including
promotional or marketing material (but not including any announcement intended
solely for internal distribution or any disclosure required by legal, accounting
or regulatory requirements beyond the reasonable control of ADVO or AE) shall be
approved by ADVO and AE prior to the release thereof; provided, however, that
ADVO may issue a release concerning this Agreement without AE’s approval if ADVO
determines that such release is advisable to comply with applicable securities
laws including, without limitation, the Securities Exchange Act of 1934, as
amended.

(c)    Each party shall: (i) perform its obligations in a manner that will
preserve the reputation and promote the goodwill, name and interests of the
other party and its products and service offerings; (ii) avoid deceptive,
misleading or unethical practices that are or might be detrimental to the other
party, its products or service offerings, or the public including, but not
limited to, disparagement of the other party or its products or service
offerings; (iii) make no false or misleading representation with respect to the
other party’s products or service offerings; (iv) not publish or use any
misleading or deceptive advertising material; and (v) make no representations
with respect to the other party’s products or service offerings that are
inconsistent with the literature distributed by the other party, including all
warranties and disclaimers contained in such literature.

16.5    Expenses.    Each party shall pay all costs and expenses incurred or to
be incurred by it in the negotiation and preparation of this Agreement.

 

27

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

16.6    No Dependence.    AE acknowledges and agrees that ADVO is not
responsible for knowing AE’s dependence on revenues from sales to ADVO in
proportion to AE’s revenues from other customers and AE agrees to release, hold
harmless and indemnify ADVO from any and all claims and liabilities relating to
AE’s financial stability which may result from ADVO’s termination of this
Agreement for any reason whatsoever.

16.7    Time of Essence.    With regard to all dates and time periods set forth
or referred to in this Agreement and any Schedule attached hereto, time is of
the essence.

16.8    Entire Agreement.    This Agreement, together with the Schedules
attached hereto, sets forth the entire agreement and understanding of the
parties and supersedes any and all prior written and oral agreements between the
parties with respect to the subject matter hereof. Notwithstanding the
foregoing, any separate non-disclosure or confidentiality agreement entered into
by the parties in advance of this Agreement will remain effective according to
its terms.

16.9    Amendments.    This Agreement may not be amended, modified or
supplemented except by a written instrument signed by both parties.

16.10    Headings.    The subject headings of the articles, sections and
subsections of this Agreement are included only for purposes of convenience, and
shall not affect the construction or interpretation of any of its provisions.

16.11    No Third Party Beneficiaries.    This Agreement is not made for the
benefit of any person, firm, corporation or association other than the parties
hereto. The parties do not intend to confer any rights or benefit hereunder on
any person, firm or corporation other than the parties hereto; nor shall any
person, firm or corporation be allowed to claim any rights or benefits.

16.12    Waivers.    The failure of either party to insist upon or enforce
strict performance by the other party of any provision of this Agreement, or to
exercise any right under this Agreement, shall not be construed as a waiver or
relinquishment of such party’s right to enforce any such provision or right in
any other instance.

16.13    Severability.    In the event that any provision of the Agreement
conflicts with the law under which the Agreement is to be construed, or if any
such provision is held invalid by an arbitrator or tribunal with jurisdiction
over the parties to the Agreement, such provision shall be deemed to be restated
to reflect as nearly as possible the original intentions of the parties in
accordance with applicable law, and the remainder of the Agreement shall remain
in full force and effect.

16.14    Survival.    To the extent that provisions in this Agreement impose
obligations that by their terms extend beyond the duration of this Agreement,
such provisions shall survive termination or expiration of this Agreement as
necessary to affect their purposes.

16.15    Assignment.    Neither party may assign or otherwise transfer this
Agreement or any rights or obligations hereunder, in whole or in part, other
than to a successor entity in the event of merger, consolidation, transfer,
sale, “roll-up,” stock purchase or public offering of stock or the sale of
substantially all of the assets (a “Change of Control Transaction”), without

 

28

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

the other party’s prior written consent, which consent shall not be unreasonably
withheld or delayed; provided, however, that in no event may AE assign or
otherwise transfer this Agreement or any rights or obligations hereunder, in
whole or in part, to any ADVO Competitor.

16.16    Binding Effect; Counterpart and Facsimile Signatures.    This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original and together
constitute the same instrument. Facsimile signatures shall have the same legal
effect as original signatures.

[Signature page follows.]

 

29

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

ADVO, INC.     AFFINITY EXPRESS, INC. By:   /S/    S. SCOTT HARDING            

By:

  /s/    DAVID McTARNAGHAN

Name: S. Scott Harding

Title:    CEO

   

Name: David McTarnaghan

Title: SVP

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1   Statement of Work Schedule 1.2   Form of Additional Statement of
Work Schedule 1.4(a)   Transition Plan Schedule 2.1(a)   Service Levels
(including Delivery Schedule) Schedule 3.1   Facilities Schedule 4.2   Human
Resources Provisions Schedule 4.3(a)(i)   ADVO-Owned Software
Schedule 4.3(a)(ii)   Third Party Software Schedule 6.1.1   [***] Schedule 6.1.2
  [***] Schedule 8.6   Periodic Reports

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Schedule 1.1

Statement of Work

[Request For Proposal of Pre-Press Services]

[Request For Proposal of Complete Graphics Print Services (Ad Design and
Pre-Media)]

This Statement of Work incorporates by reference the AE-ADVO Task and Activity
List, as may be amended from time to time (the “List”). AE shall fulfill its
obligations to ADVO contained on the List.

Where any of this Schedule 1.1 is in conflict with any of the following
Schedules, the terms of such Schedules shall prevail:

 

Schedule 1.4(a)   Transition Plan Schedule 2.1(a)   Service Levels (including
Delivery Schedule) Schedule 3.1   Facilities Schedule 4.2   Human Resources
Provisions Schedule 4.3(a)(i)   ADVO-Owned Software Schedule 4.3(a)(ii)   Third
Party Software Schedule 6.1.1   [***] Schedule 6.1.2   [***] Schedule 8.6  
Periodic Reports

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

[ADVO Letterhead]

 

 

Request For Proposal of Pre-Press Services

[***]

 

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

ADVO Letterhead]

 

 

Request For Proposal of

Complete Graphics Print Services

(Ad Design and Pre-media)

[***]

 

 

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Schedule 1.2 – Form of Additional Statement of Work

This Additional Statement of Work is attached to and made a part of the Master
Services Agreement (the “Agreement”) by and between ADVO and AE and is dated as
of [Month] [Date], [Year]. Unless otherwise defined herein, each capitalized
term used in this Additional Statement of Work will have the same meaning
ascribed thereto in the Agreement.

ADVO and AE agree to utilize this Schedule 1.2 in the event additional services
are required outside of the defined work of the Agreement.

1.    Scope of Services:  AE will provide the following Services:

 

 

 

 

 

 

2.    Service Levels/Performance Standards:

 

 

 

 

 

3.    Milestones/Dates:

 

 

 

 

 

4.    Service Fees:        AE will invoice ADVO for Services at a rate of
                     per             . The total Service fees payable under this
Additional Statement of Work will not exceed                     .

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Additional Statement of
Work to be executed by their authorized representatives as of the date set forth
below.

 

ADVO, INC.     AFFINITY EXPRESS, INC. By:         

By:

    

Name:

Title:

   

Name:

Title:

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Schedule 1.4(a)

Transition Plan

 

Task Name

 

                Milestone Date

 

                    Notes

 

[***]

 

                [***]

 

                    [***]

 

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Schedule 2.1(a) - Service Levels (including Delivery Schedule)

[***]

 

Criteria    Type                         Target Metrics    Measured by     

[***]

   [***]                        

· [***]

  

· [***]

  

[***]

   [***]                        

· [***]

· [***]

  

· [***]

· [***]

· [***]

· [***]

  

[***]

   [***]                        

· [***]

· [***]

· [***]

  

· [***]

· [***]

· [***]

  

[***]

   [***]                        

· [***]

  

· [***]

· [***]

  

[***]

   [***]                        

· [***]

· [***]

· [***]

  

· [***]

· [***]

  

[***]

   [***]                        

· [***]

· [***]

· [***]

  

· [***]

· [***]

· [***]

  

[***]

   [***]                        

· [***]

· [***]

· [***]

· [***]

· [***]

  

· [***]

· [***]

· [***]

  

[***]

   [***]                        

· [***]

· [***]

· [***]

  

· [***]

· [***]

· [***]

  

[***]

            [***]

· [***]

· [***]

 

 

[***]

           

[***]

  [***]  

· [***]

 

· [***]

· [***]

· [***]

[***]   [***]  

· [***]

· [***]

· [***]

 

· [***]

· [***]

· [***]

· [***]

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

             

[***]

  [***]  

· [***]

· [***]

· [***]

· [***]

 

· [***]

· [***]

· [***]

[***]   [***]  

· [***]

· [***]

 

· [***]

· [***]

· [***]

[***]   [***]  

· [***]

· [***]

· [***]

 

· [***]

· [***]

· [***]

[***]   [***]  

· [***]

· [***]

· [***]

· [***]

· [***]

 

· [***]

· [***]

· [***]

[***]   [***]  

· [***]

· [***]

 

· [***]

· [***]

[***]   [***]  

· [***]

· [***]

 

· [***]

· [***]

[***]

[***]

 

  n   [***].

 

[***]

           

[***]

  [***]  

· [***]

 

· [***]

· [***]

· [***]

[***]   [***]  

· [***]

 

· [***]

· [***]

· [***]

[***]   [***]  

· [***]

· [***]

· [***]

 

· [***]

· [***]

[***]   [***]  

· [***]

· [***]

· [***]

 

· [***]

· [***]

[***]   [***]  

· [***]

· [***]

 

· [***]

· [***]

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

        · [***]    

[***]

  [***]  

· [***]

· [***]

· [***]

· [***]

 

· [***]

· [***]

· [***]

[***]   [***]  

· [***]

· [***]

· [***]

 

· [***]

· [***]

[***]

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Schedule 3.1

Facilities

Facility One

ADVO, Inc.

235 Great Pond Drive

Windsor, CT 06095

Facility Two

ADVO, Inc.

14425 Torrey Chase Blvd.

Suite 310

Houston, TX 77014

 

 

Notes:

Pricing schedule is based on AE onsite team being co-located at the Windsor and
Houston facilities. Incremental costs (i.e. technology) may be incurred in
placing onsite personnel at the Houston facility. Any additional technology
costs, labor rate increases in Houston vs. Windsor, or additional FTE
requirements will be reviewed and approved by both parties prior to
implementation.

Primary production services will be delivered from the Affinity Express India
location in Pune, India. Additional and backup production services may be
provided from subcontracted ‘hot backup’ sites in India. Additional and backup
services may also be provided from Affinity Express or subcontracted backup
sites in North America.

Certain on-site resources as described in the appropriate Statements of Work are
expected to be housed in ADVO facilities. Unless otherwise agreed in a specific
Statement of Work use of such facilities including provision of appropriate
workspace furniture, telephone usage (calling within the United States), and
internet access shall be at no charge to AE. In the event, AE’s internet usage
begins to affect the network performance at ADVO (utilization above acceptable
“open” ranges), AE will look at an alternative solution for internet access at
their expense.

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Schedule 4.2

Human Resources Provisions

 

 

1.1    Key Supplier Personnel

[***]

1.2    Qualifications and Training of AE Personnel

[***]

1.3    Other Personnel Requirements

[***]

1.4    Staffing Deployment and Organization

[***]

1.5    Code of Business Ethics and Conduct

 

  1. All AE personnel onsite would be required to review and comply with all
ADVO

Code of Business Ethics and Conduct guidelines.

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Schedule 4.3(a)(i)

ADVO-Owned Software

Except as otherwise provided herein, each ADVO-Owned Software described in this
Schedule 4.3(a)(i) is owned solely by ADVO. The software may be used during the
AE advertising design process, providing ADVO authorizes such use.

Job Tracking System

[***]

[***]

[***]

 

 

 

ADVO Graphics Gallery

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

Central Library

[***]

 

 

 

Job File Repository (JFR)

[***]

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Schedule 4.3(a)(i) (cont.)

ADVO-Owned Imagery

 

 

[***]

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Schedule 4.3(a)(ii)

Third Party Software

 

Software   Total License Quantity

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

 

 

[***]

 

 

[***]

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

ADVO, Inc.

Phase 1 2 Pricing and Payment Schedule

[***]

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Schedule 8.6

Periodic Reports

This Schedule 8.6 is attached to and made a part of the Master Services
Agreement dated as of April __, 2006 by and between ADVO and AE. AE agrees to
conform to all necessary Tracking and Reporting (as defined below) of ADVO,
Inc., within industry reason.

“Tracking and Reporting” means, but is not limited to, the tracking of versions,
advertising design time, premedia processing and consumables, all Service
Levels, etc.

 

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version has been filed separately with the Securities and Exchange
Commission.